DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0364098 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 

Response to Amendment
The amendment filed on 01/31/2022 has been entered:
Claim 22, 24 – 26 and 49 – 70 remain pending in the application;
Claim 22, 62, 64, 67 and 68 are amended.

Applicant’s amendments and remarks submitted on o1/31/22 OVERCOME the 112(a) and 112(b) rejections with respect to claim 22, and 112(b) rejections with respect to claim 67 and 68 as set forth in the Final Office Action mailed on 08/31/2021. The corresponding 112 claim rejections are withdrawn.
Applicant’s amendments and remarks submitted on o1/31/22 DO NOT OVERCOME the 112(b) rejections with respect to claim 24, 60, 62 and 64 as set forth in the Final Office Action mailed on 08/31/2021. The corresponding 112 claim rejections are maintained.
Applicant’s amendments submitted on 01/31/2022 introduce new grounds of 112(b) claim rejections. See detail in later 112 rejections.


Response to Arguments
Applicant’s remarks submitted on 01/31/2022 DOES NOT address any 103 rejections to claim 22, 24 – 26 and 49 – 70. The corresponding 103 rejections are maintained.

Applicant’s remarks regarding to the 112(a) and 112(b) claim rejections with respect to claim 22, 24 – 26 and 49 – 70 have been fully considered.

Regarding the 112(a) and 112(b) rejections to claim 22, applicant amended limitation “full-width at maximum intensity” to “full-width at half intensity”, and submitted 
However, the specification of present application still recites “full-width at maximum intensity” in [0020] and [0108]. A correction to specification is required.

Regarding the 112(b) rejection to claim 24, applicant submitted on p.10 – 12 that “Since the tissue has an absorption profile, this means that the light reaching the detection system is a function of both the output spectrum of the output source and the absorption profile of the tissue”; “The ability to achieve the foregoing matching is provided by the tunability of the quantum dots”; “In light of the foregoing, and given the tunability of quantum dots, it is respectfully submitted that one skilled in the art would know how to match the absorption profile of the tissue to the sensitivity profile of the detection system.” 
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First of all, claim 24 recites: “wherein the output spectrum of the output source is manipulated to optimize the signal-to-noise ratio across the output spectrum by matching the absorption profile of the tissue to the sensitivity profile of the detection system”. Using the language “by matching A to B”, claim 24 require A, the absorption profile of the tissue, to be changed to match B, the sensitivity profile of the detection system. The meaning of the claim language is different from applicant’s arguments. In 
Second, as stated on p.7 of Final Office Action mailed on 08/31/2021, the tissue absorption profile can be determined or measured but can not be manipulated or matched to another spectrum profile. It is unclear how a constant pre-determined profile can be tuned or changed to another profile.
Thus, applicant’s arguments regarding 112(b) rejection to claim 24 have been fully considered but they are not persuasive. The corresponding 112(b) claim rejections are maintained.

Regarding the 112(b) rejection to claim 60, applicant submitted on p.12 – 13 that “Hence, the question at issue is simply whether the disclosure as a whole "describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention". See MPEP § 2163.” “As MPEP § 2163 also notes, "it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification". The claim at issue mirrors original claims 11 and 38, which formed part of the original disclosure. Hence, the only question regarding compliance with the written description requirement is whether these originally filed claims had "adequate support in the written disclosure and/or the drawings". “In this respect, it is noted that the present specification teaches how, with the nanoparticles disclosed herein, "the optical spectrum may be 
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First of all, applicant’s arguments submitted are all directed to written description support under 35 U.S.C. 112(a) requirement. However, claim 60 is rejected under 35 U.S.C. 112(b) as indefinite. Applicant’s arguments do not address the 112(b) issue and thus are not persuasive.
Second, there is no amendment to resolve the 112(b) antecedent basis issue with respect to limitation “the light source” in claim 60 lines 1 – 2.
Third, as stated on p.8 of Final Office Action mailed on 08/31/2021, the clam only requires that the fluorophores to achieve certain scattering property, without citing any further limitation that how the fluorophores are configured or processed or composited to have such scattering property. There is no direct relationship between the inherent physical structure of claimed fluorophore molecules and the scattering property. Variable factors will result in same scattering property. In other word, any fluorophore can achieve the claimed scattering property but the claim does not specify certain 
Thus, applicant’s arguments regarding 112(b) rejection to claim 60 have been fully considered but they are not persuasive. The corresponding 112(b) claim rejections are maintained.

Regarding the 112(b) rejection to claim 62, applicant amended the limitation “a gradient” to “a gradient of maximum intensities”. However, applicant’s amendment does not resolve the 112(b) issue and introduces new grounds of 112(a) rejection.
First of all, the amended limitation “a gradient of maximum intensity” is NEW MATTER introduced in the amendment which does not have written description support. The corresponding disclosure in the specification of present application is recited as: “and wherein said plurality of fluorophores are arranged within said optical fiber to form a gradient” in originally filed claim 13. There is no disclosure about gradient of maximum intensity explicitly or implicitly disclosed in either specification or figures. The originally filed claim 13 (cancelled) only recites “gradient” which does not equal to “gradient of maximum intensity”. In addition, the gradient as recited in originally filed claim 13 cannot be considered as genus of the amended limitation, because “gradient” itself does not carry any meaning of the category of the value or quantity.
Second, the language meaning of gradient is a changing profile of one variable over another variable. The amended limitation only recites one variable as maximum intensity, it is unclear the maximum intensity is varying over which variable. An intensity gradient can be formed over the spatial position of each fluorophores along the fiber, or 
Thus, applicant’s remarks regarding 112(b) rejection to claim 62 have been fully considered but they are not persuasive. The corresponding 112(b) claim rejections are maintained. New grounds of 112(a) rejection is also issued in this office action.

Regarding the 112(b) rejection to claim 64, applicant amended the limitation “the emission profile” to “emission spectrum”. However, applicant’s amendment does not resolve the 112(b) antecedent basis issue. There is no reciting of “emission spectrum” in parent claim 22. 
Thus, applicant’s remarks regarding the 112(b) rejection to claim 64 have been fully considered but they are not persuasive. The corresponding 112(b) claim rejections are maintained.

Regarding the 112(b) rejections to claim 67, applicant’s amendments to claim overcome the rejections set forth in the Final Office Action mailed on 08/31/2021. The corresponding 112(b) claim rejections are withdrawn.
However, the amended limitation “an illumination intensity” introduces new grounds of 112(b) rejection. See detailed in 112 rejection.

Regarding the 112(b) rejections to claim 68, applicant’s amendments to claim overcome the rejections set forth in the Final Office Action mailed on 08/31/2021. The corresponding 112(b) claim rejections are withdrawn.


Therefore, applicant’s remarks regarding to the 112(a) and 112(b) claim rejections with respect to claim 22, 24 – 26 and 49 – 70 have been fully considered. The 112(a) rejection to claim 22 is withdrawn. The 112(b) rejections to claim 22, 67 and 68 are withdrawn. The 112(b) rejections to claim 60, 62 and 64 are maintained. Applicant’s amendments to claim 62, 67 and 68 introduce new grounds of 112(a) and/or 112(b) claim rejections.


Overall, applicant’s remarks submitted on p.7 – 16 have been fully considered but they are not persuasive or moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Specification
The disclosure is objected to because of the following informalities:
In the remarks submitted on 01/31/2022, applicant acknowledged on p.7 – 10 that “full-width at maximum intensity” in claim 22 is obvious error. Corresponding corrections should be done to the specification as following:
Para. [0020], “full-width at maximum intensity” should be corrected as ““full-width at half intensity”.
Para. [0020], “full-width at maximum intensity” should be corrected as ““full-width at half intensity”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 62, 63 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding limitation “form a gradient of maximum intensities” in claim 62, the corresponding disclosure in the specification of present application is recited as: “and wherein said plurality of fluorophores are arranged within said optical fiber to form a gradient” in originally filed claim 13. There is no disclosure about gradient of maximum intensity explicitly or implicitly disclosed in either specification or figures. The originally filed claim 13 (cancelled) only recites “gradient” which does not equal to “gradient of maximum intensity”. In addition, the gradient as recited in originally filed claim 13 cannot be considered as genus of the amended limitation, because “gradient” itself does not carry any meaning of the category of the value or quantity. It is also unknow the claimed intensity gradient is over which variable.
Thus, the above amended limitation is NEW MATTER introduced in the amendment which does not have written description support.

Regarding limitation “by matching the absorption profile of the tissues with the output spectrum of said output source of electromagnetic radiation” in claim 68, the corresponding disclosure in the specification of present application is recited as: “wherein an output spectrum is manipulated such as to optimize signal-to-noise across the entire spectral range by matching the absorption profile of the tissues” in originally filed claim 16 (cancelled); “wherein the output spectrum of the output source is manipulated to optimize the signal-to-noise ratio across the output spectrum by 
Thus, the above amended limitation is NEW MATTER introduced in the amendment which does not have written description support.

Therefore, claim 62, 68 and corresponding dependent claim 63 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 60, 62 – 64, 67 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 24, the corresponding disclosure in the specification of present application is recited as: “More specifically, this may help to increase the signal-to-noise ratio of the detection by equilibrating the difference of sensitivities of the Si-based and InGaAs-based spectrometers” in [0065]; “Diffuse Optical Spectroscopic Imaging (DOSI) is a non-invasive optical diagnostic technique that can quantify the absorption and scattering coefficients of tissues up to several centimeters deep” and “The remission is then analyzed via a set of mathematical photon transport models based on the Beer-Lambert Law modified to predict multiple photon scattering and diffusion in living tissues. From this, various useful information may be derived such as, for example, tissue oximetry that may be utilized to diagnose conditions such as melanoma” in [0104]. The specification only discloses how to determine the tissue absorption profile, but it is still unclear how to match the tissue absorption profile to the detector sensitivity profile. Using the language “by matching A to B”, claim 24 require A, the absorption profile of the tissue, to be changed to match B, the sensitivity profile of the detection system. The meaning of the claim language requires the changing of tissue absorption profile. However, in common knowledge, the tissue absorption profile is a pre-determined profile once the individual patient is selected. Similar, the detector sensitivity profile is also a pre-determined profile once a detected is manufactured. It is unclear how to match two pre-determined, constant profile together.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any process to optimize the SNR.

Claim 60 recites the limitation “the light source” in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 only introduces “an input source of electromagnetic radiation” in line3, there is no “light source” introduced in the parent claim 22.

Regarding limitation “wherein fluorophores scatter incoming light from the light source by less than 5%” in claim 60, the corresponding disclosure in the specification of present application is recited as: “Finally, the very small size of the nanocrystals also means they can easily be integrated into the optical fibers with minimal scattering” in [0041]. It is unclear how to calculate the scattered light amount, without knowing more detail in this calculation. It is known in the art, the scattered light depends on many conditions, such as the concentration of fluorophores. The less concentration value of the fluorophore is, the less possible a scattering event will happen, even with same fluorophore of large particle size. In other situation, the scattering event also depends on the wavelength of incident light. Without knowing these conditions, it is unclear how a fluorophore could be considered as the one with claimed scattering property. In another word, any fluorophore can achieve the claimed scattering property if the claim does not specify certain process or step that the fluorophore is configured/processed to have such certain scattering property.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted to any reasonable fluorophore.

claim 62, the corresponding disclosure in the specification of present application is recited as: “and wherein said plurality of fluorophores are arranged within said optical fiber to form a gradient” in originally filed claim 13. Since the amended limitation is NEW MATTER without written description support (see 112a rejections) and the amended limitation only recites one variable as maximum intensity, it is unclear the maximum intensity is varying over which other variable, according to the definition of gradient. An intensity gradient can be formed over the spatial position of each fluorophores along the fiber, or in other situation, the intensity gradient can be formed over the wavelength of each fluorophores. A clarification must be provided to avoid the indefiniteness.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reason distribution of fluorophores.

Claim 64 recites the limitation “the emission spectrum” in lines 1. There is insufficient antecedent basis for this limitation in either claim 64 or parent claim 22.

Regarding limitation “an illumination intensity” in claim 67 line 3, it is unclear the above illumination intensity is the intensity of which source, since there are multiple different sources of radiation or irradiation recited in claim 67 and parent claim 22, such as “input source of electromagnetic radiation”, “output source of electromagnetic radiation”, “irradiating a portion of tissue”, etc.


Regarding limitation “wherein an output spectrum of said output source of electromagnetic radiation is manipulated such as to optimize signal-to-noise across the entire spectral range by matching the absorption profile of the tissues with the output spectrum of said output source of electromagnetic radiation” in claim 68, since there is no written description support about the matching process (see 112a rejection), it is unclear how the tissue absorption profile is utilized in the matching process to optimize the SNR.
Thus, the above limitation renders claim indefinite.  For the purpose of examination, the above limitation is interpreted as any process to optimize the SNR.

Therefore, claim 24, 60, 62, 64, 67, 68 and corresponding dependent claim 63 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22, 24, 25, 49, 51 – 53, 57 – 60, 62 – 68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Lilge et al. (US 6,514,277 B1; published on 02/04/2003) (hereinafter "Lilge") in view of Searson et al. (US 2014/0030193 A1; published on 01/30/2014) (hereinafter "Searson") and Ying et al. (US 2016/0230213 A1; priority date on 10/14/2013) (hereinafter "Ying").

Regarding claim 22, Lilge teaches a method for performing a spectral tissue sensing (STS) analysis on a subject ("Referring now to FIG. 3, there is shown a fiber 
providing an instrument ("... there is shown a fiber optic multitasking probe 70 ..." Col.5, Ln.57 - Col.6, Ln.17) which includes an input source of electromagnetic radiation ("A control unit 76 comprises a light source 78 for phosphor excitation …" Col.5, Ln.57 - Col.6, Ln.17) and an optical element, wherein the optical element ("… a fiber optic multitasking probe 70 … The probe 70 comprised of the optical core …" Col.5, Ln.57 - Col.6, Ln.17; "Applicator 200 comprises a cylindrical isotropic light emitter 202 and two multitasking probes 204 and 206." Col.9, Ln.1 - 13) comprises an optical fiber ("… along the fiber 14 …" Col.5, Ln.57 - Col.6, Ln.17) and a plurality of fluorophores disposed within said optical fiber ("… and several fluorphore filled etch zones 20, 22, 24, 26, 28 and 30." Col.4, Ln.53 - Col.5, Ln.8; fluorphres in the zones are shared component between embodiments of Fig.1 and 3; "… fluorophore zone 62 and fluorophore zone 28 …" Col.5, Ln.57 - Col.6, Ln.17), wherein said fluorophores emit a spectrum of light having a maximum intensity at wavelengths within the range of 400 nm to 2000 nm ("The fluorescence emission of the seven example fluorophores used in the multitasking probes are shown in FIG. 4." Col.7, Ln.31 - 50; see the emission wavelength range of 650 - 900 nm in Fig.4), and wherein said fluorophores emit a spectrum of light having full-width at half intensity of greater than 40 nm (see the spectrum in Fig.4, all seven fluorophores have FWHM greater than 40 nm);
generating an output source of electromagnetic radiation by directing electromagnetic radiation from the input source along an optical path that includes the optical element ("… containing fluorophore zone 62 and fluorophore zone 28, see the 
irradiating a portion of tissue with electromagnetic radiation from the output source ("Light emitter 202 is preferably an optical fiber diffuser which may emit light …" Col.9, Ln.1 – 13); and
performing STS analysis on the irradiated tissue ("Other embodiments of the probe may include several different phosphor containing sensor zones along the fiber 14 each with its own spectral signature or alternatively probes may be produced in which all the zones contain different phosphors if the application of the probe is only for measuring pO2 ..." Col.5, Ln.57 - Col.6, Ln.17; Fig.3; "The probes are connected to the spectrograph 42 and the data evaluated via CPU 46." Col.9, Ln.1 – 13); and
receiving electromagnetic radiation from the irradiated tissue at a detection system ("Next to generating cytotoxic products upon illumination, the photosensitizer also emits fluorescent light ... The exposed distal end 64 of the fiber 14 enables coupling of the photosensitiser fluorescence into the fiber optical probe 60." Col.5, Ln.26 - 40); wherein said detection system has an associated sensitivity profile (sensitivity profile is an inherent property of any detector, once a detector is manufactured, the sensitivity profile is determined).
Lilge fails to explicitly teach wherein said fluorophores have a quantum yield greater than 50%; and wherein the output spectrum of the output source is manipulated to optimize the signal-to-noise ratio across the output spectrum by matching the 
However, in the same field of endeavor, Searson teaches wherein said fluorophores have a quantum yield greater than 50% ("Disclosed herein is a one-pot synthesis of CuInxSey/ZnS core/shell QDs with an emission wavelength λ>700 nm. The 20% quantum yield of the core increases to as high as 60% after passivation with ZnS." [0007]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluorophores as taught by Lilge with the quantum dots as taught by Searson. By using quantum dots with high quantum yield, it would be possible to "optimize the signal-to-noise ratio for imaging" (see Searson; [0006]).
Lilge in view of Searson fails to explicitly teach wherein the output spectrum of the output source is manipulated to optimize the signal-to-noise ratio across the output spectrum by matching the illumination intensity of the output spectrum to the sensitivity profile of the detection system.
However, in the same filed of endeavor, Ying teaches the step of receiving electromagnetic radiation from the irradiated tissue at a detection system ("… a multiplexed DNA detection system that includes a color charge-coupled device {CCD} camera … and the color CCD camera is focused on the imaging chamber for simultaneous detection of up to three targets from fluorescence of the DNA sample and the fluorophore-quencher probes." [0031]); wherein said detection system has an associated sensitivity profile ("… correspond to the peak RGB channel responses of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the source control as taught by Lilge with the spectrum matching process as taught by Ying. By matching the peak emission profile of the probe with the peach channel responses of the CCD camera, it is possible to achieve "sufficient detection sensitivity" (see Ying; [0031]).

Regarding claim 24, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches the step of receiving electromagnetic radiation from the irradiated tissue at a detection system ("Next to 
In addition, Ying further teaches the step of receiving electromagnetic radiation from the irradiated tissue at a detection system ("… a multiplexed DNA detection system that includes a color charge-coupled device {CCD} camera … and the color CCD camera is focused on the imaging chamber for simultaneous detection of up to three targets from fluorescence of the DNA sample and the fluorophore-quencher probes." [0031]); wherein said detection system has an associated sensitivity profile ("… correspond to the peak RGB channel responses of the CCD camera." [0031]), and wherein the output spectrum of the output source is manipulated ("The fluorophore-quencher probes are selected in response to fluorophores quenched by the fluorophore-quencher probes … and peak emission profiles of the fluorophores correspond to the peak RGB channel responses of the CCD camera." [0031]) to optimize the signal-to-noise ratio across the output spectrum (the SNR optimization is a direct result of matching spectrum to detector sensitivity profile, which means more signal will be recorded compared to noise, according to the definition of detector sensitivity) by matching the absorption profile of the tissue to the sensitivity profile of the detection system (see 112b rejection; see above cited method step for optimizing SNR; since the above limitation is indefinite, it is interpreted as any process to optimize the SNR).


Regarding claim 25, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein the portion of tissue is irradiated while it is in the body of a subject ("… are administered to a patient … Next to generating cytotoxic products upon illumination, the photosensitizer also emits fluorescent light ... The exposed distal end 64 of the fiber 14 enables coupling of the photosensitiser fluorescence into the fiber optical probe 60." Col.5, Ln.26 – 40).

Regarding claim 49, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein said fluorophores emit a spectrum of light having a maximum intensity at wavelengths greater than 550 nm ("The fluorescence emission of the seven example fluorophores used in the multitasking probes are shown in FIG. 4." Col.7, Ln.31 - 50; see the emission wavelength range of 650 - 900 nm in Fig.4).

Regarding claim 51, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Searson further teaches wherein said 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluorophores as taught by Lilge with the quantum dots as taught by Searson. By using quantum dots with high quantum yield, it would be possible to "optimize the signal-to-noise ratio for imaging" (see Searson; [0006]).

Regarding claim 52, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Searson further teaches wherein said fluorophores are quantum dots comprising CuInSe2, or ZnS ("… the invention relates to quantum dots with a CuInxSey/ZnS core/shell, having an emission wavelength λ>700 nm …" [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluorophores as taught by Lilge with the quantum dots as taught by Searson. By using quantum dots with high quantum yield, it would be possible to "optimize the signal-to-noise ratio for imaging" (see Searson; [0006]).

Regarding claim 53, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein said optical fiber has a core and a cladding ("… an optical fiber 14 having a core 16 encased by the cladding 18 …" Col.4, Ln.53 - Col.5, Ln.8; core and cladding are shared components in 

Regarding claim 57, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein said instrument is utilized in combination with a spectrometer ("Some of the light emitted by the phosphors is transmitted down the fiber 14 to be interrogated at the spectrometer 42 and computer 46." Col.6, Ln.18 – 43).

Regarding claim 58, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Searson further teaches wherein said fluorophores are dispersed in a liquid medium ("Water soluble QDs were obtained by forming a lipid monolayer composed of MHPC/DPPE-PEG2k {80:20 mol %} or MHPC/DPPE-PEG2k/DPPE-PEG2k-COOH {80:15:5 mole %}." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluorophores as taught by Lilge with the quantum dots as taught by Searson. By providing a water solubilization of quantum dots, it would be possible to provide " stability of the QD in water, at room temperature" (see Searson; [0025]).

Regarding claim 59, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein said fluorophores are dispersed in a polymerized medium ("For example, a probe can be produced by etching one or more zones in a fiber by laser induced plasma or mechanical abrasion using miniature tools and filling of the etched zone(s) by applying a fluorophore doped polymer mix (the latter may be comprised of either the optical fiber monomer or a cyanoacrylate adhesive) ..." Col.6, Ln.44 – 65).

Regarding claim 60, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein fluorophores scatter incoming light from the light source by less than 5% (see 112b rejection; any fluorophores can achieve the claimed scattering condition if the fluorophores concentration is low or the scattering is calculated at high absorption spectrum band; in addition, the claimed scattering property can also be achieved by routine experimentation, since the relationship between the concentration and scattering property is well-known phenomenon is physics ; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144).

Regarding claim 62, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein said instrument is 112b rejection; "The spectrophotometer 42 allows wavelength selection of the emitted light transported through the optical fiber 14 and is connected to a computer 46 for controlling the output of the PDT light source and handling the optical data from the different fluorophore zones." Col.4, Ln.53 - Col.5, Ln.8; “To be able to separate the contributions from the various etch zones, fluorophores with sufficiently different emission spectra {intensity and/or spectral shape which convey the optical information} are used.” Col.5, Ln.9 – 25; here different intensities over different wavelength is another kind of gradient of intensities).

Regarding claim 63, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 62, and Lilge further teaches wherein the gradient of said 

Regarding claim 64, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein the emission profile is continuous across the range of 800 nm to 1200 nm ("The fluorescence emission of the seven example fluorophores used in the multitasking probes are shown in FIG. 4." Col.7, Ln.31 - 50; see the emission wavelength range of 650 - 900 nm in Fig.4).

Regarding claim 65, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein the emission spectrum of the plurality of fluorophores is less than 2% over the range of wavelengths Smin, and wherein Smin is a subset of the set of wavelengths S = [400nm, 2000nm] ("The fluorescence emission of the seven example fluorophores used in the multitasking probes are shown in FIG. 4." Col.7, Ln.31 - 50; all seven profiles have less than 2% area under curve outside the range of 650 - 900 nm).



Regarding claim 67, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Ying further teaches wherein an output spectrum of said output source of electromagnetic radiation is manipulated ("The fluorophore-quencher probes are selected in response to fluorophores quenched by the fluorophore-quencher probes … and peak emission profiles of the fluorophores correspond to the peak RGB channel responses of the CCD camera." [0031]) such as to optimize signal-to-noise across the entire spectral range (the SNR optimization is a direct result of matching spectrum to detector sensitivity profile, which means more signal will be recorded compared to noise, according to the definition of detector sensitivity) by matching an illumination intensity with the sensitivity profiles of the detection system ("... by the fluorophore-quencher probes corresponding to three selected primary colors and peak channel responses of the CCD camera such that emission profiles of the fluorophores substantially match the three selected primary colors and peak emission profiles of the fluorophores correspond to the peak RGB channel responses of the CCD camera." [0031]).


Regarding claim 68, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Ying further teaches wherein an output spectrum of said output source of electromagnetic radiation is manipulated ("The fluorophore-quencher probes are selected in response to fluorophores quenched by the fluorophore-quencher probes … and peak emission profiles of the fluorophores correspond to the peak RGB channel responses of the CCD camera." [0031]) such as to optimize signal-to-noise across the entire spectral range (the SNR optimization is a direct result of matching spectrum to detector sensitivity profile, which means more signal will be recorded compared to noise, according to the definition of detector sensitivity) by matching the absorption profile of the tissues (see 112b rejection; see above cited method step for optimizing SNR; since the above limitation is indefinite, it is interpreted as any process to optimize the SNR).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the source control as taught by Lilge with the spectrum matching process as taught by Ying. By matching the peak emission profile of the probe with the peach channel responses of the CCD camera, it is possible to achieve "sufficient detection sensitivity" (see Ying; [0031]).

Regarding claim 70, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, and Lilge further teaches wherein said fiber optic is segmented into a plurality of interchangeable segments ("… and several fluorphore filled etch zones 20, 22, 24, 26, 28 and 30. The different fluorophores each preferably have different wavelength sensitivities." Col.4, Ln.53 - Col.5, Ln.8; "… fluorophore zone 62 and fluorophore zone 28 …" Col.5, Ln.57 - Col.6, Ln.17; virtual segment is also a segment under the broadest reasonable interpretation; in addition, selectively put different fluorophores in different etch zone make the segments interchangeable).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Searson and Ying, as applied in claim 22, and further in view of Lin et al. (Brain tumor demarcation using optical spectroscopy: an in vitro study; published on 04/01/2000) (hereinafter "Lin").

Regarding claim 26, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, except wherein the portion of tissue is irradiated after it has been removed from the body of a subject.
However, in the same field of endeavor, Lin teaches wherein the portion of tissue is irradiated ("A high-pressure nitrogen laser {337 nm, Oriel Corporation, Stratford, CT} was used as the excitation source for fluorescence measurements." Page 215, 2.2 Instrumentation) after it has been removed from the body of a subject ("Following 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectral measurement as taught by Lilge with the spectral measurement as taught by Lin. Doing so would make it possible for "using optical spectroscopy to differentiate brain tumor from normal brain tissues" for brain tumor demarcation (see Lin; Page 219, 4 Discussion and Conclusions).  


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Searson and Ying, as applied in claim 22, and further in view of Noguchi et al. (US 5,546,493; published on 08/13/1996) (hereinafter "Noguchi").

Regarding claim 50, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, except wherein said optical element has an average transparency of greater than 50% at wavelengths within the range of 550 nm to 1700 nm.
However, in the same field of endeavor, Noguchi teaches wherein said optical element has an average transparency of greater than 50% at wavelengths within the range of 550 nm to 1700 nm ("It is seen that as compared with the spectra of phosphate oil and silicone oil {FIGS. 2 and 3} …" Col.6, Ln.23 - 29; see Table 1 in Col.5, silicon oil is the core material; see Fig.3 the transmittance between 550 nm and 1700 nm).
.


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Searson and Ying, as applied in claim 53, and further in view of Register III (US 2013/0071073 A1; published on 03/21/2013).

Regarding claim 54, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, except wherein said cladding comprises glass.
However, in the same field of endeavor, Register III teaches wherein said cladding comprises glass ("BR-MM fiber 20 has a glass core 21 and a glass cladding 22 …" [0030]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fiber optic as taught by Lilge with the BR-MM fiber as taught by Register III. By using glass cladding, it is possible to provide "multi-fiber fiber optic cables having a relatively small diameter while also being resistant to crushing forces that cause strong bends in the optical fibers" (see Register III; [0009]).


Claim 55 and 56 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Searson and Ying, as applied in claim 22, and further in view of Kingstone (US 6,337,945 B1; published on 01/08/2002).

Regarding claim 55, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, except wherein said instrument further comprises: at least one blue or UV LED optical element which is disposed at the end of said optical fiber and which is in optical communication therewith.
However, in the same field of endeavor, Kingstone teaches wherein said instrument further comprises: at least one blue or UV LED optical element which is disposed at the end of said optical fiber and which is in optical communication therewith ("... a light source 16 may be attached to the exposed input ends of the fiber optic cable bundle 14A-D. Advantageously, light source 16 may be a solid state light source, such as one or more light emitting diodes … and a blue light emitting diode may be utilized ..." Col.4, Ln.64 - Col.5, Ln.17; Fig.1C).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light source as taught by Lilge with the light source as taught by Kingstone. By using multiple LEDs including the blue LED, it is possible to "to provide a full spectrum color capability for light bar" (see Kingstone; Col.4, Ln.64 - Col.5, Ln.17).


However, in the same field of endeavor, Kingstone teaches wherein said instrument further comprises: at least one blue or UV LED optical element which is disposed along a portion of said optical fiber and which is in optical communication therewith ("... a light source 16 may be attached to the exposed input ends of the fiber optic cable bundle 14A-D. Advantageously, light source 16 may be a solid state light source, such as one or more light emitting diodes … and a blue light emitting diode may be utilized ..." Col.4, Ln.64 - Col.5, Ln.17; Fig.1C; the input end is also a portion of the optical fiber).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light source as taught by Lilge with the light source as taught by Kingstone. By using multiple LEDs including the blue LED, it is possible to "to provide a full spectrum color capability for light bar" (see Kingstone; Col.4, Ln.64 - Col.5, Ln.17).


Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Searson and Ying, as applied in claim 22, and further in view of Schumacher et al. (US 2002/0186921 A1; published on 12/12/2002) (hereinafter "Schumacher").


Lilge in view of Searson and Ying fails to explicitly teach wherein said first and second plurality of fluorophores are homogeneously mixed within the optical fiber.
However, in the same field endeavor, Schumacher teaches wherein said plurality of fluorophores includes a first plurality of a first fluorophore and a second plurality of a second fluorophore ("… or may comprise a multitude of particle sizes as shown in FIG. 4 …" [0050]), wherein said first and second fluorophores are distinct ("… a mixture of different sizes may be used …" [0050]), and wherein said first and second plurality of fluorophores are homogeneously mixed within the optical fiber ("… or may comprise a multitude of particle sizes as shown in FIG. 4 thereby emitting a large number of wavelengths … or a mixture of different sizes may be used to provide emission with more than one wavelength." [0050]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluorophores as taught by Lilge with the nanocrystals for different wavelength mixing as taught by Schumacher. By providing nanocrystals for different wavelength, it is possible to "offer an additional capability of tuning the spectral content .


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Lilge in view of Searson and Ying, as applied in claim 22, and further in view of Gee et al. (US 2012/0009683 A1; published on 01/12/2012) (hereinafter "Gee").

Regarding claim 69, Lilge in view of Searson and Ying teaches all claim limitations, as applied in claim 22, except wherein said fluorophores have Stokes shifts of at least 50 nm.
However, in the same field of endeavor, Gee teaches wherein said fluorophores have Stokes shifts of at least 50 nm ("The present compounds exhibit a Stokes shift great than about 50 nm, preferably greater than about 100 nm, more preferably greater than 150 nm and most preferably greater than 200 nm …" [0012]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluorophores as taught by Lilge with the fluorogenic compound as taught by Gee. Doing so would make it possible that "the PET effect is diminished, resulting in increased fluorescence from the fluorophore" (see Gee; [0039]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793